United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1293
Issued: January 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 15, 2018 appellant filed a timely appeal from a June 7, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1
The record also contains an April 27, 2018 decision suspending appellant’s wage-loss compensation under 5
U.S.C. § 8123(d) as she failed to fully cooperate with a scheduled medical examination. Appellant has not appealed
this decision and thus it is not before the Board at this time. 20 C.F.R. § 501.2(c). Additionally, she has requested an
oral hearing on the April 27, 2018 decision before an OWCP hearing representative and thus the issue is in an
interlocutory posture. See T.C., Docket No. 18-0435 (issued July 10, 2018); see also 20 C.F.R. § 501.2(c)(2).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the June 7, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issue are: (1) whether appellant received a $54,852.63 overpayment of wage-loss
compensation for the period August 1, 2012 to April 29, 2018; and (2) whether OWCP properly
determined that she was not entitled to waiver of recovery of the overpayment.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference.4 The relevant facts are as
follows.
On June 19, 2001 appellant, then a 54-year-old licensed vocational nurse, filed a traumatic
injury claim (Form CA-1) alleging that on June 13, 2001 she sustained injuries while helping a
falling patient. OWCP accepted her claim, assigned File No. xxxxxx680, for strains of the cervical,
thoracic, and lumbar spine; displacement of a lumbar intervertebral disc without myelopathy; and
thoracic or lumbosacral neuritis or radiculitis. After sustaining intermittent periods of disability,
appellant stopped work on March 23, 2003 and did not return. OWCP paid her wage-loss
compensation for total disability on the periodic rolls beginning March 2008.5
OWCP also accepted appellant’s July 14, 2004 occupational disease claim (Form CA-2)
for displacement of a lumbar intervertebral disc without myelopathy, and thoracic or lumbosacral
neuritis or radiculitis under File No. xxxxxx140. It combined the claims into File No. xxxxxx680,
which serves as the master file number.6
On March 8, 2018 the Social Security Administration (SSA) provided appellant’s SSA rate
with FERS and her rate without FERS from August 2012 through December 2017. With FERS,
appellant’s SSA rate was $1,365.30 effective August 2012, $1,388.50 effective December 2012,
$1,409.30 effective December 2013, $1,433.20 effective December 2014 and 2015, $1,437.40
effective December 2016, and $1,466.10 effective December 2017. Without FERS, her SSA rate
was $602.80 effective August 2012, $613.00 effective December 2012, $622.10 effective
December 2013, $632.60 effective December 2014 and 2015, $634.40 effective December 2016,
and $647.00 effective December 2017.
By decision dated April 27, 2018, OWCP suspended appellant’s wage-loss compensation
and authorization for medical benefits under 5 U.S.C. § 8123(d) effective April 29, 2018 for

4

Docket No. 08-1500 (issued December 5, 2008); Docket No. 05-0477 (issued July 25, 2005).

5
An April 16, 2003 claim for compensation (Form CA-7) indicated that appellant had retirement coverage under
the Federal Employees Retirement System (FERS).
6

By decision dated April 18, 2016, OWCP terminated appellant’s wage-loss compensation and authorization for
medical benefits effective April 18, 2016. By decision dated May 24, 2016, an OWCP hearing representative reversed
the April 18, 2016. OWCP again terminated appellant’s wage-loss compensation and medical benefits in a March 1,
2017 decision; however, by decision dated November 30, 2017, an OWCP hearing representative reversed the
March 1, 2017 decision.

2

obstructing a scheduled medical examination.7 It advised that it would reinstate her compensation
if she fully cooperated with the examination.
OWCP completed a FERS offset calculation form on April 30, 2018. It calculated the
amount that it should have offset from appellant’s wage-loss compensation from August 1, 2012
through April 28, 2018. OWCP found: effective August 1, 2012, the monthly offset was $762.50
($1,365.30-$602.80), or $703.85 every 28 days; effective December 1, 2012, the monthly offset
was $775.50 ($1,388.50-$613.00), or $715.85 every 28 days; effective December 1, 2013, the
monthly offset was $787.20 ($1,409.30-$622.10) or $726.65 every 28 days; effective December 1,
2014, the monthly offset was $800.70 ($1,433.30-$632.60), or $739.11 every 28 days; effective
December 1, 2016, the monthly offset was $803.00 ($1,437.40-$634.40) or $741.23 every 28 days;
and, effective December 1, 2017, the monthly offset was $819.10 ($1,466.10-$647.00) or $756.09
every 28 days. It divided the 28-day offset amount to find the daily amount, which it multiplied
by the number of days in each period August 1, 2012 to December 1, 2017 to calculate the amount
that it overpaid appellant for each period. OWCP added the amounts for each period and
determined that it should have offset $54,852.63 from her wage-loss compensation.
Appellant, on April 30, 2018, requested an oral hearing before a hearing representative of
OWCP’s Branch of Hearings and Review regarding the April 27, 2018 decision.
On May 2, 2018 OWCP advised appellant of its preliminary determination that she had
received an overpayment of wage-loss compensation in the amount of $54,852.63 for the period
August 1, 2012 through April 29, 2018 because it had failed to offset her FECA compensation
benefits by the portion of her age-related SSA benefits attributable to her federal service. It set
forth its calculations of the overpayment, indicating that it had obtained the daily amount to be
offset during each period and had multiplied this amount by the number of days in each period to
obtain the overpayment of compensation. OWCP further advised appellant of its preliminary
determination that she was without fault in the creation of the overpayment of wage-loss
compensation, noting that it had not informed her of the possibility that she might receive dual
benefits. It requested that she complete the enclosed overpayment recovery questionnaire and
submit supporting financial documents so that it could determine whether she was entitled to
wavier of recovery of the overpayment. Additionally, OWCP notified appellant that, within 30
days of the date of the letter, she could request a telephone conference, a final decision based on
the written evidence, or a prerecoupment hearing.
In a May 7, 2018 overpayment recovery questionnaire (OWCP-20), appellant related that
she had assets of $1,685.70. She provided monthly income of $2,509.50 in SSA benefits and
monthly expenses of $2,543.34, including $146.34 for her mortgage, $300.00 for food, $200.00
for clothing, $800.00 for utilities, and $1,000.00 in other expenses. Appellant requested waiver of
recovery of the overpayment, noting that she would experience severe hardship trying to repay the
debt. She indicated that her husband required treatments for cancer and that the expenses for the
treatment were not fully covered by insurance.
By decision dated June 7, 2018, OWCP found that appellant had received an overpayment
of wage-loss compensation in the amount of $54,852.63 from August 1, 2012 to April 29, 2018
7
OWCP noted that appellant attended the scheduled examination with the impartial medical examiner, but provided
the physician with a letter advising that she would sue him if he agreed with the second opinion physician.

3

because she received wage-loss compensation from OWCP and benefits from SSA without the
appropriate offset. It further found that she was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment. OWCP noted that appellant had not fully
disclosed her income as she had FECA benefits that could be reinstated if she ceased obstructing
an OWCP directed medical examination. It further found that she had not provided her spouse’s
income or submitted documentation to support her claimed recurring monthly expenses. OWCP
determined that appellant should submit $475.00 monthly as repayment of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.8 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay or
remuneration of any type from the United States.9
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of any SSA benefits that are attributable to federal service of the
employee.10 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.11
Section 404.310 of SSA regulations provides that entitlement to SSA benefits begins at 62
years. Section 404.409 of SSA regulations provides that for individuals born from 1943 to 1954,
full retirement age is 66 years.13
12

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of wage-loss compensation in the amount of $54,852.63 for the period August 1, 2012 to
April 29, 2018.
OWCP accepted strains of the cervical, thoracic, and lumbar spine, displacement of a
lumbar intervertebral disc without myelopathy, and thoracic or lumbosacral neuritis or radiculitis
due to a June 13, 2001 work injury. It paid her wage-loss compensation for total disability on the
periodic rolls as of April 13, 2008. Beginning August 1, 2012, appellant also received age-related
retirement benefits from SSA. As noted, a claimant cannot receive concurrent compensation for
8

5 U.S.C. § 8102(a).

9

Id. at § 8116.

10

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

11

FECA Bulletin No. 97-09 (February 3, 1997); see also G.K., Docket No. 18-0243 (issued August 17, 2018).

12

20 C.F.R. § 404.310.

13

Id. at § 404.409.

4

wage loss and SSA retirement benefits attributable to federal service for the same period.14 The
information provided by SSA indicated that appellant received age-based SSA benefits that were
attributable to her federal service from August 1, 2012 to April 29, 2018, and thus she received an
overpayment of wage-loss compensation.15
OWCP calculated the overpayment of compensation by determining the portion of SSA
benefits that were attributable to appellant’s federal service. The SSA provided her SSA rate with
FERS, and without FERS for specific periods commencing August 1, 2012 to April 29, 2018. The
difference between these amounts must be deduced from appellant’s FECA benefits. OWCP
provided its calculations of the amount that it should have offset for each relevant period based on
the SSA worksheet. The Board has reviewed OWCP’s calculations and finds that it properly
determined that appellant received dual benefits totaling $54,852.63, creating an overpayment of
compensation in that amount.16
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment must be recovered unless “incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of [FECA] or would be against equity and good conscience.”17 Section
10.438 of OWCP regulations provides that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. Failure to submit the requested
information within 30 days of the request shall result in denial of waiver.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $54,852.63
overpayment of compensation.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.19 Appellant,
however, had the responsibility to provide the appropriate financial information to OWCP.20

14

See S.M., Docket No. 17-1802 (issued August 20, 2018); D.M., Docket No. 17-0983 (issued August 3, 2018).

15

Id.

16

See E.K., Docket No. 18-0587 (issued October 1, 2018); L.M., Docket No. 16-1035 (issued November 27, 2017).

17

5 U.S.C. § 8129(a)-(b); see D.C., Docket No. 17-0559 (issued June 21, 2018).

18

20 C.F.R. § 10.438.

19

Supra note 18.

20

Supra note 19; see also S.M., Docket No. 17-1802 (issued August 20, 2018).

5

In its May 2, 2018 preliminary overpayment determination, OWCP clearly explained the
importance of providing a completed overpayment questionnaire and financial information,
including copies of income tax returns, bank account statements, bills and canceled checks, pay
slips, and any other records to support income and expenses. It advised appellant that it would
deny waiver if she failed to furnish the requested financial information within 30 days.
Appellant’s May 7, 2018 overpayment recovery questionnaire (OWCP-20) listed monthly
income of $2,509.50, and $2,543.34 in monthly expenses, which represented a monthly deficit of
$33.84. However, as OWCP’s hearing representative correctly noted she had not provided
financial documentation in support of her claimed monthly expenses. As appellant failed to submit
complete financial information, OWCP did not have the necessary financial information to
determine if recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience.21 In requesting waiver, the overpaid individual has the responsibility for
submitting financial information.22 Because appellant failed to furnish documentation regarding
her claimed expenses, as required by 20 C.F.R. § 10.438, she was not entitled to waiver.23 The
Board, consequently, finds that OWCP properly denied waiver of recovery of the overpayment.24
CONCLUSION
The Board finds that appellant received a $54,852.63 overpayment of wage-loss
compensation for the period August 1, 2012 to April 29, 2018. The Board further finds that
OWCP properly determined that she was not entitled to waiver of recovery of the overpayment.

21

See supra note 19; see also S.C., Docket No. 17-0762 (issued March 19, 2018).

22

Id.; see also R.O., Docket No. 18-0076 (issued August 3, 2018).

23

Id.; see also H.T., Docket No. 17-1805 (issued March 6, 2018).

24

See L.J., Docket No. 17-1591 (issued November 16, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the June 7, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

